*206Opinion
per Curiam :
The claim here asserted is based on the plaintiff’s right to deduct depreciation on patterns and dies oh hand as of March 1, 1913. However, plaintiff’s evidence as to the quantity or the value of the dies and patterns; on hand on March 1,1913, is insufficient on which to base a finding and, therefore, the amount of depreciation to which it is entitled cannot be determined.
Plaintiff charged all dies and patterns to expense, and' it was unable to testify as to the cost thereof. It kept no-inventory and did not know the number on hand on March 1, 1913, nor at any other time, nor did it know how long those on hand on March 1, 1913, had been in use. It makes-an estimate of the value of those on hand on March 1, 1913,. of $100,000, but it supports this estimate in no way other than to say that they must have been worth so much on account of the amount of the earnings of the business. It-also says that it thinks it would have cost as much money to reproduce them, but evidently this was an estimate, and unsupported by any facts. Because of this inadequacy of' the proof, the Commissioner properly disallowed plaintiff’s claim.
On this state of the record it is impossible for the court-to determine with any certainty what the value really was,, and on account of this insufficiency of the proof plaintiff’s, petition must be dismissed. It is so ordered.